Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 1-8 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicants recite a flow guide which extends from a gas flow reception portion, …to flow guide edge,…to divert a path of the liquid agent away from the roller surface.  However, it is unclear how the flow guide can function as instantly claimed and there be any gas flow when there is no source or supply of gas flow such as through the inclusion of at least one blower or at least one gas jet?  Is a blower or gas jet structure required in this claim in order for the apparatus to function as instantly claimed?  
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 17-19 all recite process limitation to gas flow.  However, none of these claims further structurally limit the apparatus of claim 1 because there is no gas blower or gas jet recited claim 1.  Furthermore, none of these claims recite a gas blower or gas get configured to do what the gas flow is supposed to do as claimed.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

                                                        Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1-5, 8, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Braun (US 4,332,196; newly applied).
Braun provides an apparatus comprising a roller (11) rotatable about a roller axis and comprising a wettable roller surface (12), an applicator unit (20) which can include nozzle slot(s) (31) (col. 2, lines 36-44) having a slot lip which is parallel to the roller axis and radially spaced apart from the roller surface (12) by the applicator unit to convey liquid agent towards the roller so the agent forms a liquid bridge over the gap to wet the roller surface, and at least one flow guide (i.e., 41; col. 2, lines 45-58) that includes an elongate member extending away from the gap to an edge adjacent the gap, the flow guide to divert a path of liquid agent from the roller surface to locally prevent formation of wetting of a corresponding axial portion of the roller surface (see Figs. 1, 2, 2a).  Braun is silent concerning a gas flow, however, the instantly claimed invention does not require a gas blower or gas jet.  Regardless, one of ordinary skill in the art before the effective filing date of the invention would readily appreciate ambient air flow or even a boundary layer gas flow that would follow the guide surface as the roller surface rotates at a predetermined speed. 
Regarding claim 2, the flow guide (i.e., 41) may end adjacent the gap.
Regarding claim 3, the flow guide (i.e., 41) has an open guide surface (see Fig. 2).
Regarding claim 4, flow guide (i.e., 41) is moveable or slidable (col. 2, lines 45-68).
Regarding claim 5, plural flow glides (41-43) may be used (col. 2, lines 45-58).
Regarding claim 8, see doctor blade (110).
Regarding claims 17-19, these process limitations to gas flow have not been given any patentable weight.
Regarding claim 20, the flow guide appears open and unbound except by a guide surface (See Fig. 2).
Regarding claim 21, the flow guide appears open and not opposed by an opposing guide surface which bounds gas flow (see Fig. 2).

Allowable Subject Matter
Claims 6, 7, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patent sets forth the state of the art with respect to a wetting apparatus including combination of a roller (44), applicator unit (14) with lip, and elongated flow guide member (58) ejecting nitrogen gas:  Kuniyasu et al (WO2017026214).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
7/2/2022